NO








NO. 12-09-00344-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
TRACI ANNETTE CHRISTENSEN,              '     APPEAL
FROM THE 354TH
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
RAINS COUNTY,
APPELLEE                                                        '     RAINS COUNTY , TEXAS


                                                      MEMORANDUM
OPINION
PER CURIAM
This
appeal is being dismissed because Appellant, Traci Annette Christensen, has
failed, after notice, to pay or make arrangements to pay the trial court clerk=s fee for preparing the
clerk=s record. 
Christensen appeals from a judgment signed on September 11, 2009.  On
November 13, 2009, this court notified the trial court clerk that the clerk’s
record was due to have been filed on or before November 10, 2009.  The
court also extended the time for filing the clerk=s
record to December 10, 2009.  On November 18, 2009, the trial court clerk
responded in writing that the clerk=s
record had not been filed because Christensen had not paid the fee for
preparation of the record.  
On
November 23, 2009, this court informed Christensen that the clerk=s letter stated the reason
for the delay in filing was due to nonpayment of the required preparation fee. 
Christensen was further informed that, pursuant to rules of appellate procedure
37.3(b) and 42.3(c), the appeal would be dismissed unless proof of full payment
to the clerk was provided on or before December 3, 2009.  Because Christensen
has not provided proof of full payment or otherwise responded to this court=s notice, the appeal is dismissed. 
See Tex. R. App. P.
37.3(b), 42.3(c).
Opinion delivered December 16, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)